Citation Nr: 0018691	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  98-00 645A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to service connection for colon cancer due to 
radiation exposure for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and M. A.

ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel


INTRODUCTION

The veteran had active service from October 1944 to October 
1946.  He died on June [redacted], 1997.  The appellant is the 
veteran's widow.

These matters came to the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York.  

In February 1996, the veteran filed a claim alleging 
entitlement to service connection for colon cancer.  In June 
1996, the RO denied the claim and the veteran submitted a 
notice of disagreement.  In August 1996, a statement of the 
case was issued and the veteran filed his substantive appeal.  
A certification of appeal was completed in September 1996.  
However, while the appeal was pending, the veteran died.  

In November 1997, the RO denied the appellant's claim of 
service connection for the cause of the veteran's death.  In 
December 1997, a notice of disagreement was submitted and a 
statement of the case was issued.  In April 1998, the 
appellant appeared and testified before a hearing officer at 
the RO.  The RO issued a separate decision in March 1999 
denying the claim of service connection for colon cancer due 
to radiation exposure for purposes of accrued benefits.  In 
January 2000, the appellant and M. A. appeared and testified 
before the undersigned at the RO, and both the accrued 
benefits and cause of death issues were addressed.  Therefore 
they are properly before the Board and will be addressed in 
this decision, as the core issue is that of service 
connection for colon cancer. 


FINDINGS OF FACT

1.  The veteran was a radiation-exposed veteran since he was 
a member of the American occupation forces in Japan following 
World War II, and he was present in Hiroshima from October 7 
through December 20, 1945. 

2.  The veteran died on June [redacted], 1997.  The death certificate 
indicates that traumatic injury or poisoning did not play any 
part in causing death, and that his death did not occur in 
any unusual manner and was due entirely to natural causes.  
It is not noted if an autopsy was performed.  The final 
hospital report reflects a diagnosis of metastatic colon 
carcinoma.

3.  During the veteran's lifetime, service-connection was in 
effect for internal derangement of the left knee rated as 10 
percent disabling, chronic sinusitis rated as noncompensable, 
and malaria rated as noncompensable.  

4.  During his lifetime, in February 1996, the veteran had 
submitted a claim alleging entitlement to service connection 
for colon cancer, which was denied by the RO in a June 1996 
decision.  The veteran initiated and perfected an appeal of 
that decision and it was certified in September 1996, and the 
veteran died while the appeal was pending.   

5.  The appellant has not submitted any objective evidence, 
nor is there any such evidence of record, supporting her 
allegation that the veteran's death was related to service, 
that any of the veteran's illnesses, including colon cancer, 
were the result of radiation exposure during service, or that 
a service-connected disability played any role in the 
veteran's death.


CONCLUSIONS OF LAW

1.  The appellant has not submitted a well-grounded claim of 
service connection for the cause of the veteran's death.  
38 U.S.C.A. § 5107(a) (West 1991). 

2.  Entitlement to service connection for colon cancer for 
accrued benefits purposes has not been established.  38 
U.S.C.A. § 5121 (West 1991); 38 C.F.R. § 3.1000 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to Service Connection for the Cause of the 
Veteran's Death

A claimant for benefits under a law administered by the 
Secretary of VA shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Secretary 
has the duty to assist a claimant in developing facts 
pertinent to the claim if the claim is determined to be well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  Thus, the 
threshold question to be answered is whether the appellant 
has presented a well-grounded claim, that is, a claim which 
is plausible.  If the appellant has not presented a well-
grounded claim, the appeal must fail, and there is no duty to 
assist her further in the development of the claim as any 
such additional development would be futile.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  As explained below, the 
Board finds that the appellant's claim is not well grounded.

The United States Court of Appeals for Veterans Claims 
(Court), in Caluza v. Brown, 7 Vet. App. 498 (1995) outlined 
a three-prong test to established whether a claim is well 
grounded.  The Court stated that for a claim to be well 
grounded, there must be competent evidence of a current 
disability, of incurrence or aggravation of a disease or 
injury in service, and of a nexus between the in-service 
injury or disease and the current disability.  Acceptable lay 
evidence may be used in lieu of expert medical evidence to 
satisfy the second prong of the test, i.e., in-service 
occurrence or aggravation of a condition; but expert medical 
evidence is required to satisfy the other two prongs of the 
test.  Id.  The nexus requirement may be satisfied by a 
presumption that certain diseases manifesting themselves 
within certain prescribed periods are related to service.  
Traut v. Brown, 6 Vet. App. 495 (1994); Goodsell v. Brown, 
5 Vet. App. 36 (1993).  If a claimant makes evidentiary 
assertions, they must be accepted as true for the purpose of 
determining whether the claim is well grounded except where 
the assertion is inherently incredible or beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993) citing Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990) and Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) and Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  The Court excluded, generally, lay witness evidence 
as not being competent as to matters which require the 
qualification of particular expertise, e.g., medical 
diagnoses or opinions.  Espiritu, at 494-95.  The Court 
acknowledged, generally, that lay testimony is competent as 
to empirical observation, e.g., eyewitness accounts of 
visible symptoms or events.  Id.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.312 (1999).

The veteran died on June [redacted], 1997.  The death certificate 
indicates that traumatic injury or poisoning did not play any 
part in causing death, and that his death did not occur in 
any unusual manner and was due entirely to natural causes.  
It is not noted if an autopsy was performed.  A final 
hospital report reflects a diagnosis of metastatic colonic 
carcinoma.  During the veteran's lifetime, service connection 
was only in effect for internal derangement of the left knee, 
sinusitis and malaria, and not metastatic colonic carcinoma.  
There is no evidence, and the appellant does not argue, that 
these service-connected disabilities caused or contributed to 
the veteran's death.  Therefore, this claim cannot be granted 
on the basis that an already-recognized service-connected 
disability caused or contributed to the veteran's death.

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  Certain chronic diseases, 
including malignant tumors, will be presumed to have been 
incurred during service, if manifested to a compensable 
degree within the year after service.  38 C.F.R. §§ 3.307, 
3.309 (1999).  In this case, the evidence does not 
demonstrate that the veteran's metastatic colonic carcinoma 
was incurred or aggravated during service, or that it became 
manifest in the year after his separation from service.  

The veteran's service medical records, including his 
September 1946 separation examination report, do not indicate 
that the veteran was treated or diagnosed for conditions 
involving his gastrointestinal system.  Therefore, problems 
with colon cancer during the veteran's period of service were 
not noted, and it is reasonable to conclude that it did not 
become manifest at that time.  In this case, records dated in 
1996 contain the first documented references to colon cancer.  

A VA examination was conducted in March 1996, and it was 
reported that the veteran had complained of abdominal pain in 
October 1995, and that a tumor was discovered on a CT scan.  
Surgery was performed later that month and he had been on 
chemotherapy since that time.  He was under the care of the 
gastrointestinal and oncology clinic.  The reported diagnoses 
included status post coronary artery bypass graft, status 
post hemicolectomy for sigmoid colon diverticules, and status 
post appendectomy "ADB. admocerinoma."  

The final hospital report of June 1997 reflects the diagnosis 
of metastatic colonic carcinoma.  It was noted that the 
veteran's cancer had metastasized to the lung and brain.  The 
report and the notes do not include medical opinions 
indicating a date of onset or cause of the condition.  
Therefore, overall, the medical evidence of record does not 
show that the veteran's colon cancer was related to his 
active period of service, or that it became manifest within 
the year after his separation from service.  

In this case, the appellant's primary contention is that the 
cause of the veteran's death was due to radiation exposure 
when he was in Hiroshima following World War II.  In a 
September 1998 letter, the Defense Special Weapons Agency 
(DSWA) reported that historical records confirm that the 
veteran was a member of the American occupation forces in 
Japan following World War II.  While assigned to "D" 
Company, 186th Infantry Regiment and the 361st Station 
Hospital, he was present in a VA defined area of Hiroshima 
from October 7 through December 20, 1945.  

According to the information provided in this letter, 
scientific dose reconstruction titled Radiation Dose 
Reconstruction U.S. Occupation Forces in Hiroshima and 
Nagasaki, Japan, 1945-1946 (DNA 5512F), determined the 
maximum possible dose that might have been received by any 
individual who was at either Hiroshima or Nagasaki for the 
full duration of the American occupation (September 1945 to 
June 1946 for Nagasaki; and September 1945 to March 1946 for 
Hiroshima).  Using all possible "worst case" assumptions, 
the maximum possible dose any individual serviceman might 
have received from external radiation, inhalation, and 
ingestion is less than one rem.  It was further noted that 
this did not mean that the individual approached that level 
of exposure, and that it is probable that the great majority 
of servicemen assigned to the Hiroshima and Nagasaki 
occupation forces received no radiation exposure whatsoever, 
and that the highest dose received would be a few tens of  
millirems. 

The presumption available under 38 C.F.R. § 3.309(d) is not 
available since colon cancer is not listed as a disease 
specific to radiation-exposed veterans, but it is listed as a 
radiogenic disease under 38 C.F.R. § 3.311(b)(2)(iv).  Under 
the provisions of 38 C.F.R. § 3.311(b)(5)(iv), the condition 
must become manifest 5 years or more after exposure.  That is 
the case here since the exposure occurred in the 1940s and 
the evidence of record documents the treatment of colon 
cancer in the 1990s.  Since the requirements set forth under 
38 C.F.R. § 3.311(b) had been met, the case was forwarded to 
the Under Secretary for Benefits in February 1999 for further 
consideration as required by the governing regulation.  

In a February 1999 memorandum, the Chief Public Health and 
Environmental Hazards Officer responded to the request for an 
opinion referred from the Director of the Compensation and 
Pension Service for the Under Secretary for Benefits.  
Referring to a report from the Committee on Interagency 
Radiation Research and Policy Coordination Science Panel, it 
was calculated that exposure to 28.27 rads or less at age 27 
provides a 99 percent credibility that there is no reasonable 
possibility that it is as likely as not that the veteran's 
colon cancer is related to exposure to ionizing radiation.  
It was noted that a 1990 publication titled Health Effects of 
Exposure to Low Levels of Ionizing Radiation (BEIR V) 
supported this value.  Among Japanese A-bomb survivors, no 
excess of colon cancer has been evident at doses below about 
100 rads and risks have increased only after intense 
irradiation.  Other studies also suggest that there is a 
significantly increased risk for colon cancer at doses of 
about 100 rads, but not at low dose levels.  In light of the 
information provided, they were of the opinion that it is 
unlikely that the veteran's colon cancer can be attributed to 
exposure to ionizing radiation in service. 

Given the opinion discussed above, and the lack of evidence 
which states a contrary medical opinion, the evidence clearly 
does not show that the veteran's colon cancer can be linked 
to radiation exposure during service.  The remaining evidence 
consists of the appellant's own bare assertions.  

During the personal hearings conducted in April 1998 and 
January 2000, the appellant testified that the veteran had 
been exposed to radiation during service and that since that 
time, he has suffered from a number of cancers as well as 
leukemia.  However, a physician had not specifically stated 
that any of his conditions, including his colon cancer, were 
due to radiation exposure or any other aspect of the 
veteran's service.  The Board notes that there are references 
in the medical records to the veteran's history of "CLL" 
(chronic lymphocytic leukemia).  Applicable regulations 
specifically preclude consideration of this disease as a 
"disease specific to radiation-exposed veterans," 38 C.F.R. 
§ 3.309(d)(2)(i), or a "radiogenic disease," 38 C.F.R. 
§ 3.311(b)(2)(i).

Normally, where the issue is factual in nature, e.g., whether 
an incident or injury occurred in service, competent lay 
testimony, including the veteran's solitary testimony may 
constitute sufficient evidence.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  However, the Court has held that where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to render a medical 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
The assertions of a lay party on matters of medical causation 
of a disease or disability are not sufficient to make a claim 
well grounded.  Moray v. Brown, 5 Vet. App. 211 (1993).  
Therefore, the appellant's assertions regarding the 
relationship between the veteran's service and the cause of 
his death, do not constitute competent medical evidence of a 
well-grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  

Consequently, the appellant has not met the initial burden 
under 38 U.S.C.A. § 5107(a) (West 1991) as the lay evidence 
submitted does not cross the threshold of mere allegation.  
Thus, the claim is not well grounded, and the Board does not 
have jurisdiction to adjudicate it.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  Accordingly, the appellant cannot invoke the 
VA's duty to assist in the development of the claim under 
38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. Brown, 6 Vet. 
App. 136 (1994). 

There is no prejudice to the appellant in denying the claim 
as not well-grounded even though the RO decision was on the 
merits, because the "quality of evidence [s]he would need to 
well ground h[er] claim or to reopen it would seem to 
be...nearly the same..."  Edenfield v. Brown, 8 Vet. App. 
384 (1995)(en banc).  Compare Bernard v. Brown, 4 Vet. App. 
384 (1993).  To obtain further consideration of the matters 
on appeal before the Board, the appellant may file a claim 
supported by medical evidence connecting the veteran's 
service to his cause of death. 

Entitlement to Service Connection for Colon Cancer due to 
Radiation Exposure for Accrued Benefits Purposes

Payment of accrued benefits is controlled by 38 U.S.C.A. § 
5121 and 38 C.F.R. § 3.1000 which provide in pertinent part 
that where death occurred on or after December 19, 1962, 
periodic monetary benefits (other than insurance and service 
members indemnity) authorized under the laws administered by 
the VA, to which a payee was entitled at his death under 
existing ratings or decisions, or those based on evidence in 
the file at date of death, and due and unpaid for a period 
not to exceed 2 years prior to the last date of entitlement 
will, upon the death of such person, be paid to his or her 
spouse.

In February 1996, the veteran filed a claim alleging 
entitlement to service connection for colon cancer.  In June 
1996, the RO denied the claim and the veteran submitted a 
notice of disagreement.  In August 1996, a statement of the 
case was issued and the veteran filed his substantive appeal.  
A certification of appeal was completed in September 1996.  
While the claim was in appellate status, the veteran died.  
However, for the reasons explained above, the Board has found 
that colon cancer was not incurred in or aggravated by 
service, may not be presumed to have been incurred in 
service, and was not due to exposure to radiation in service.  
Accordingly, the Board concludes that the criteria for 
payment of accrued benefits based on a claim for service 
connection for colon cancer which was pending at the time of 
the veteran's death are not met.


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded, and the appeal 
is denied.

Entitlement to service connection for colon cancer due to 
radiation exposure for purposes of accrued benefits has not 
been established, and the appeal is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals


 

